DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending in the current application.
Claims 11-15 are withdrawn in the current application.
Claims 1-3, 5-7, and 10 are amended in the current application.

Response to Arguments
Applicant's remarks and amendments filed on June 10, 2022 have been fully considered.
Applicant requests withdrawal of the rejections under 35 USC 112(b) set forth in the previous office action.
The rejections under 35 USC 112(b) set forth in the previous office action are withdrawn due to the present claim amendments.
Applicant argues that Wieneke does not disclose the second pressure sensitive adhesive composition comprises a) a first (meth)acrylate copolymer comprising 0.1-12 wt% (meth)acrylic acid monomer units and b) a second (meth)acrylate copolymer comprising 15-40 wt% (meth)acrylic acid monomer units, where the first and second (meth)acrylate copolymers coexist as a multi-phase system.
This is not persuasive for the following reasons.  The grounds of rejection have been updated as necessitated by the present claim amendments.  As set forth in the previous grounds of rejection, Wieneke teaches the second pressure sensitive adhesive layer can be a foam layer having a (meth)acrylate copolymer composition identical or similar to the first pressure sensitive adhesive polymer skin layer composition (Wieneke, Pg 30 lines 15-27, Pg 31 lines 18-29, Pg 33 lines 8-11).  Based upon the foregoing, one of ordinary skill in the art would readily understand that the first pressure sensitive adhesive polymer skin layer composition is a viable and operable starting composition for formulating the second pressure sensitive adhesive foam layer composition, where any of Wieneke’s teachings and guidance that are specific to the second pressure sensitive adhesive foam layer could be reasonably applied and adapted to that starting composition with a predictable and reasonable expectation of success (see MPEP 2143).
Beginning with the first pressure sensitive adhesive polymer skin layer composition as a starting composition for formulating the second pressure sensitive adhesive foam layer composition, Wieneke teaches the low Tg (meth)acrylate copolymer (first (meth)acylate copolymer) comprises acid functional group ethylenically unsaturated monomer units (such as (meth)acrylic acids) in an amount of 1 to 5 parts based on 100 parts by weight of total monomers of the low Tg copolymer (Wieneke, Pg 14 lines 8-31).  Wieneke’s range is completely encompassed within the claimed ranges of 0.1 to 12 wt%, and therefore, completely satisfies the claimed ranges (see MPEP 2131.03, II).  Wieneke teaches the high Tg (meth)acrylate copolymer (second (meth)acylate copolymer) comprises low Tg (meth)acylic acid ester monomer units (such as 2-ethyl hexyl acrylate) in an amount of 0-50 parts and 0-15 parts by weight of acid functional ethylenically unsaturated monomer units (such as methacrylic acid and acrylic acid) based on 100 parts by weight of total monomers of the high Tg copolymer second (meth)acylate copolymer (Wieneke, Pg 12 lines 1-21, Pgs 19-20).  Wieneke teaches the low Tg (first) and high Tg (second) (meth)acrylate copolymers coexist in a stabilized microphase morphology that exhibits a partial phase separation (i.e. a multi-phase system) (Wieneke, Pgs 16, 24, 27-28).  
Regarding Wieneke’s teachings and guidance that are specific to the second pressure sensitive adhesive foam layer, Wieneke teaches the second pressure sensitive adhesive foam layer composition can further comprise additional polar co-monomer components such as acrylic acid or methacrylic acid to provide good adhesion to low surface energy surfaces and to enhance cohesive strength, where such polar monomers can be included in an amount up to 15 parts by weight (Wieneke, Pg 34 lines 5-24, Pg 36 lines 18-36, Pg 37 lines 1-37, Pg 38 lines 1-26, Pg 39 lines 1-33).  Based on the foregoing, it would have been obvious to one of ordinary skill in the art to further include an additional polar co-monomer component (such as acrylic acid or methacrylic acid) within either or both of the first and second (meth)acrylate copolymers (first: 1-5 parts by weight + up to 15 additional parts by weight of polar co-monomer = 1-20 parts by weight; second: 0-15 parts by weight + up to 15 additional parts by weight of polar co-monomer = 0-30 parts by weight) within the claimed ranges to provide good adhesion to low surface energy surfaces and to enhance cohesive strength (MPEP 2144.05, I, MPEP 2143).
In view of the foregoing, one of ordinary skill in the would have considered Wieneke’s teachings and guidance to establish a prima facie case of obviousness over the claimed second pressure sensitive adhesive composition with a predictable and reasonable expectation of success (see MPEP 2143).
Applicant asserts that the claimed combination of a) a first (meth)acrylate copolymer comprising 0.1-12 wt% (meth)acrylic acid monomer units and b) a second (meth)acrylate copolymer comprising 15-40 wt% (meth)acrylic acid monomer units exhibits an excellent balance of advantageous properties that are wholly unappreciated by the prior art.
This is not persuasive for the following reasons.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Although Wieneke might not disclose the specific advantageous properties asserted by Applicant, Wieneke teaches that the second pressure sensitive adhesive foam layer composition can further comprise additional polar co-monomer components (such as acrylic acid or methacrylic acid) to provide good adhesion to low surface energy surfaces and to enhance cohesive strength (Wieneke, Pg 34 lines 5-24, Pg 36 lines 18-36, Pg 37 lines 1-37, Pg 38 lines 1-26, Pg 39 lines 1-33).  One of ordinary skill in the art would have considered Wieneke to provide sufficient guidance and motivation to arrive at embodiments that render obvious the claimed copolymer combination with a predictable and reasonable expectation of success (see MPEP 2143).
Furthermore, if Applicant is asserting that the claimed second pressure sensitive adhesive composition combination achieves unexpected/superior results, “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP 716.02(d).  In the present case, only one composition example is provided for the second pressure sensitive adhesive composition (Specification as originally filed, Pages 70-72 Tables 1-2).  This single composition example is insufficient to establish that all embodiments within the more broadly recited scope of claim 1 would also necessarily exhibit the asserted advantageous properties.  The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).  See MPEP 716.02(d), I.  One of ordinary skill in the art would have no basis to determine a trend from a single data point.  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  References in the specification that are not a proper information disclosure statement are listed on: 
page 21 lines 5-7 (see also page 32 lines 21-22) of specification as originally filed (EP 2305389 A to DE 10 2008059050 A).

Specification
The disclosure is objected to because of the following informalities: Table 4 on Page 74 recites “Polymeric foam layer used” examples and denotes each example as “LF1,” however, this notation is consistent with the description provided in the text of Page 73 “FL1.”  All notations for “Polymeric foam layer used” should be amended to be consistent with one another.
Appropriate correction is required.

Claim Interpretations
Claims 1, 2, 3, 5, and 6 recite the term “low Tg (meth)acrylate copolymer.”  The specification as originally filed defines the scope of this term as a (meth)acrylate copolymer having a Tg of below 20oC (page 8 lines 4-5).  For the purposes of examination these terms are interpreted under the definitions set forth in the specification as originally filed.
Claims 1 and 7 recite the term “high Tg (meth)acrylate copolymer.”  The specification as originally filed defines the scope of this term as a (meth)acrylate copolymer having a Tg of above 50oC (page 7 lines 33-34).  For the purposes of examination these terms are interpreted under the definitions set forth in the specification as originally filed.
Claims 1, 7, and 9 recite the term “low Tg (meth)acrylic acid ester monomer units.”  The specification as originally filed defines the scope of this term as (meth)acrylic acid ester monomer units having a Tg of below 20oC as a function of a homopolymer of said low Tg (meth)acrylic acid ester monomer units (page 8 lines 6-8).  For the purposes of examination these terms are interpreted under the definitions set forth in the specification as originally filed.
Claims 1, 7, and 8 recite the term “high Tg (meth)acrylic acid ester monomer units.”  The specification as originally filed defines the scope of this term as (meth)acrylic acid ester monomer units having a Tg of above 50oC as a function of a homopolymer of said high Tg (meth)acrylic acid ester monomer units (page 8 lines 1-3).  For the purposes of examination these terms are interpreted under the definitions set forth in the specification as originally filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the low Tg (meth)acrylic acid ester monomer units."  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 depends from claim 1, however, claim 1 does not provide any antecedent basis for this limitation.  For the purposes of examination claim 9 is interpreted as instead depending from claim 7, because claim 7 is the only claim that provides antecedent basis of "optional low Tg (meth)acrylic acid ester monomer units."  Claim 9 is interpreted as reciting “A multilayer pressure sensitive adhesive assembly according to claim 7.”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites “the low Tg (meth)acrylate copolymer comprises from 0.1 to 15 parts by weight of C2-C8 hydroxyalkyl (meth)acrylic acid ester monomer units.”  Claim 2 depends from claim 1, where claim 1 recites “from 0.1 to 15 parts by weight of C2-C8 hydroxyalkyl (meth)acrylic acid ester monomer units;” this range is identical to the claim 2 range, therefore, claim 2 fails to further limit the invention of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wieneke et al. (WO 2014/186265 A1).
Regarding Claim 1, Wieneke teaches a multilayer pressure sensitive adhesive assembly comprising a first pressure sensitive adhesive polymer skin layer 11 superimposed to (adjacent to) a second polymer core layer 12 that can be a second pressure sensitive adhesive layer (Wieneke, Pg 2 lines 10-37, Pg 3 lines 1-14, Pg 30 lines 15-27, Pg 54 lines 16-24, Pgs 72-73, Fig 2).  Wieneke further teaches the second pressure sensitive adhesive layer can be a foam layer having a (meth)acrylate copolymer composition identical or similar to the first pressure sensitive adhesive polymer skin layer composition (Wieneke, Pg 30 lines 15-27, Pg 31 lines 18-29, Pg 33 lines 8-11).  Wieneke teaches the first pressure sensitive adhesive polymer skin layer composition comprises 60 parts by weight or greater of a low Tg (Tg of below 20oC) (meth)acrylate copolymer and up to 40 parts by weight of a high Tg (Tg of above 50oC) (meth)acrylate copolymer; where the low Tg (meth)acrylate copolymer comprises C1-C24 (meth)acrylic acid ester monomer units and from 0-10 parts by weight of non-acid functional ethylenically unsaturated polar monomer units that preferably include 2-hydroxyethyl(meth)acrylate (Wieneke, Pgs 2-3, 12-15).  Wieneke’s low Tg and high Tg (meth)acrylate copolymer contents are identical to the claimed content ranges, and therefore, completely satisfy the claimed content ranges (see MPEP 2131.03).  Wieneke’s non-acid functional ethylenically unsaturated polar monomer unit content substantially overlaps with the claimed range of 0.1-15 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Wiekene further teaches the high Tg (meth)acrylate copolymer has a Mw of below 100,000 Daltons and comprises high Tg (meth)acrylic acid ester monomer units (Wieneke, Pgs 19-21).  Wieneke’s Mw range substantially overlaps with the claimed range of above 20,000 Daltons, and therefore, establishes a prima facie case of obviousness over the claimed Mw range (see MPEP 2144.05, I).  Wieneke also teaches the first pressure sensitive adhesive polymer skin layer composition can comprise a hydrogenated hydrocarbon tackifier in an amount up to 20 parts by weight based on 100 parts by weight of the low Tg and high Tg (meth)acrylate copolymers (Wieneke, Pgs 2-3).  Wieneke’s tackifier range is identical to the claimed range, and therefore, completely satisfy the claimed range (see MPEP 2131.03).
Based upon the aforementioned teachings of Wieneke, it would have been obvious to one of ordinary skill in the art to form the second polymer core layer 12 to be a foam layer with composition identical or similar to the first pressure sensitive adhesive polymer layer composition with predictable results and a reasonable expectation of success (Wieneke, Pg 30 lines 15-27, Pg 31 lines 18-29, Pg 33 lines 8-11, see MPEP 2143).  Wieneke teaches the low Tg (meth)acrylate copolymer (first (meth)acylate copolymer) comprises acid functional group ethylenically unsaturated monomer units (such as (meth)acrylic acids) in an amount of 1 to 5 parts based on 100 parts by weight of total monomers of the low Tg copolymer (Wieneke, Pg 14 lines 8-31).  Wieneke’s range is completely encompassed within the claimed ranges of 0.1 to 12 wt%, and therefore, completely satisfies the claimed ranges (see MPEP 2131.03, II).  Wieneke teaches the high Tg (meth)acrylate copolymer (second (meth)acylate copolymer) comprises low Tg (meth)acylic acid ester monomer units (such as 2-ethyl hexyl acrylate) in an amount of 0 to 50 parts and 0 to 15 parts by weight of acid functional ethylenically unsaturated monomer units (such as methacrylic acid and acrylic acid) based on 100 parts by weight of total monomers of the high Tg copolymer second (meth)acylate copolymer (Wieneke, Pg 12 lines 1-21, Pgs 19-20).  Wieneke also teaches the second pressure sensitive adhesive layer polymeric foam composition can comprise additional polar co-monomer components such as acrylic acid or methacrylic acid to provide good adhesion to low surface energy surfaces and to enhance cohesive strength, where such polar monomers can be included in an amount from 0.1 to 15 parts by weight (Wieneke, Pg 34 lines 5-24, Pg 36 lines 18-36, Pg 37 lines 1-37, Pg 38 lines 1-26, Pg 39 lines 1-33).  In view of the foregoing, it would have been obvious to one of ordinary skill in the art to further include an additional polar co-monomer component (such as acrylic acid or methacrylic acid) within either or both of the first and second (meth)acrylate copolymers (first: 1-5 parts by weight + up to 15 additional parts by weight of polar co-monomer = 1-20 parts by weight; second: 0-15 parts by weight + up to 15 additional parts by weight of polar co-monomer = 0-30 parts by weight) within the claimed ranges to provide good adhesion to low surface energy surfaces and to enhance cohesive strength (MPEP 2144.05, I, MPEP 2143).  Wieneke further teaches the second pressure sensitive adhesive layer polymeric foam composition can comprise hollow non-porous particulate fillers (Wieneke, Pg 48 lines 4-18).  Wieneke teaches the low Tg (first) and high Tg (second) (meth)acrylate copolymers coexist in a stabilized microphase morphology that exhibits a partial phase separation (i.e. a multi-phase system) (Wieneke, Pgs 16, 24, 27-28).

    PNG
    media_image1.png
    302
    618
    media_image1.png
    Greyscale

Wieneke – Figure 2
Regarding Claims 2, 3, and 4, Wieneke further teaches the low Tg (meth)acrylate copolymer comprises from 0-10 parts by weight of non-acid functional ethylenically unsaturated polar monomer units that preferably include 2-hydroxyethyl(meth)acrylate (Wieneke, Pgs 2-3, 12-15).  Wieneke’s non-acid functional ethylenically unsaturated polar monomer unit content substantially overlaps with the claimed range of 0.1-15 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 5, Wieneke further teaches the low Tg (meth)acrylate copolymer comprises from 85-99.5 parts by weight of C1-C24 (meth)acrylic acid ester monomer units, from 0-10 parts by weight of non-acid functional ethylenically unsaturated polar monomer units that preferably include 2-hydroxyethyl(meth)acrylate, and from 0.5 to 15 parts by of an acid functional ethylenically unsaturated monomer units (Wieneke, Pgs 2-3, 12-15).  Wieneke’s C1-C24 (meth)acrylic acid ester monomer units range is completely encompassed within the claimed content range of 60-99.5 parts by weight, and therefore, completely satisfy the claimed range (see MPEP 2131.03).  Wieneke’s non-acid functional ethylenically unsaturated polar monomer unit content substantially overlaps with the claimed range of 0.1-15 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Wieneke’s acid functional ethylenically unsaturated monomer units content is substantially identical to the claimed range of 0.5-15 parts by weight, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 6, Wieneke further teaches the low Tg (meth)acrylate copolymer comprises C1-C24 (meth)acrylic acid ester monomer units that include (meth)acrylic ester monomer units of ethanol, 1-propanol, 2-propanol, and any combination of mixtures thereof (Wieneke, Pgs 2-3, 13).
Regarding Claim 7, Wieneke further teaches the high Tg (meth)acrylate copolymer comprises up to 100 parts by weight of high Tg (meth)acrylic acid ester monomer units (Wieneke, Pg 19).
Regarding Claim 8, Wieneke further teaches the high Tg (meth)acrylate copolymer comprises high Tg (meth)acrylic acid ester monomer units that include t-butyl (meth)acrylate, methyl (meth)acrylate, ethyl (meth)acrylate, and any combinations or mixtures thereof (Wieneke, Pg 19).
Regarding Claim 9, Wieneke further teaches the high Tg (meth)acrylate copolymer can comprise low Tg (meth)acrylic acid ester monomer units that include n-butyl acrylate, isobutyl acrylate, hexyl acrylate, and any combinations or mixtures thereof (Wieneke, Pgs 19-20).
Regarding Claim 10, Wieneke teaches it would have been obvious to one of ordinary skill in the art to form the second polymer core layer 12 to be a foam layer with composition identical or similar to the first pressure sensitive adhesive polymer layer composition with predictable results and a reasonable expectation of success (Wieneke, Pg 30 lines 15-27, Pg 31 lines 18-29, Pg 33 lines 8-11, see MPEP 2143).  Wieneke further teaches the low Tg (meth)acrylate copolymer (first (meth)acylate copolymer) comprises acid functional group ethylenically unsaturated monomer units (such as (meth)acrylic acids) in an amount of 1 to 5 parts based on 100 parts by weight of total monomers of the low Tg copolymer (Wieneke, Pg 14 lines 8-31).  Wieneke’s range is completely encompassed within the claimed ranges of 0.1 to 11 wt%, and therefore, completely satisfies the claimed ranges (see MPEP 2131.03, II).  Wieneke teaches the high Tg (meth)acrylate copolymer (second (meth)acylate copolymer) comprises low Tg (meth)acylic acid ester monomer units (such as 2-ethyl hexyl acrylate) in an amount of 0 to 50 parts based on 100 parts by weight of total monomers of the high Tg copolymer (second (meth)acylate copolymer) (Wieneke, Pg 12 lines 1-21 , Pgs 19-20).  Wieneke’s low Tg (meth)acylic acid ester monomer unit content range completely encompasses the claimed range of 15 to 40 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782